DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendment filed 3/1/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  
The specification (including the drawings) describes a method for detecting an inter-turn short circuit of a winding of a permanent magnet motor/machine/load 6. The preamble of claim 1 states that a multiple winding permanent magnet machine drives a multiple phase motor, item 6 in the speciation has been described as a “load”, a “motor”, and a “machine”. The detailed description of the invention does not support a permanent magnet machine driving a multiple phase motor, the detailed description only supports the multiple phase motor being the permanent magnet machine. Applicant is required to cancel the new matter in the reply to this Office Action.
The specification only supports, detecting an imbalance between currents of respective motor phases at a given time (during zero to medium motor speeds). The imbalance based on voltage (during medium to high speeds) is not directed to a motor voltage (as recited in claim 1 lines 4-5). The only voltage being measured in the reference control voltage outputted to the motor. See for example the changes made to claim 2.
Claim 11 has the same issue as claim 1, the specification does not support a permanent magnet machine driving a multiple phase motor. The specification only supports the permanent magnet machine being the multiple phase motor.
As pointed out in the Non-Final Office Action dated 10/1/21, the original description of the invention does not provide a structure/element that performs the measuring of any variable, current or voltage. Item “7” is described as a measured motor current not a sensor or sensing unit; item 10a is described voltages in the abc frame; and item 10 has not been described, but could be interpreted as D and Q currents that are outputted by reference frame 9.
Additionally, the changes made to claim 11 are not supported by any original documents. The detailed description (paragraph 0012) only states that a high-frequency signal is injected into the command voltage. It does not provide for any clear structure for performing the recited function. The specification does not provide a structure for determining any short circuit. The specification only describes a “processing function” and algorithms for determining any short circuit fault (see for example paragraphs 0014-0015 of original specification). The processing function is in no way described as a means for injecting any signal into the motor system.
In reference to claim 12, the specification does not support any structure for sending any feedback information any control structure.
Paragraph 0019 of the original specification clearly describes a logic unit or computer for performing the recited method of operation. There is no mention of circuit units/elements/structures that are found in the recited “system”.
Response to Arguments
3.	Applicant's arguments filed 3/1/22 have been fully considered but they are not persuasive. 
Applicant is not allowed to go back to the original documents and select random parts of diagram and call those parts structures of a system. Reference character “1” has been used to described output reference signals idref and iqref and character “2” has been used to describe control loops. Therefore, applicant’s needs to delete any description of item “1” as a control unit and item “2” as a controller.
Applicant has deleted the term “load” from the preamble of independent claims 1 and 11, this change has created antecedent basis issues in claims 2, 3, the body of claim 11, and 12 since these continue to use the term “load”. Applicant needs to be consistent with the language used in the claims. There is only one load (6) that has been called a machine and a motor.
The art rejection will be withdrawn based on the amendment and remarks filed on 3/1/22.
New rejections under 35 USC 112(b) will be presented. The rejection under 35 USC 112 (a) and (d) will be maintained since the amendment filed on 3/1/22 does not overcome the listed rejections.
Specification
4.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Please see item “2’ above .
Drawings
5.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show a “controller” as described in the specification (paragraphs 0013 and 0015).  Additionally, the drawings must show every feature of the invention specified in the claims. Therefore, the “means” for providing command signals, means for measuring motor currents and voltage, means for detecting an imbalance, means for determining a short-circuit in a winding of an electrical machine, and means for injecting a high frequency signal must be shown or the features canceled from the claims.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 1-3, 5-9, 11-12, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Item “2’ above describes all the limitations that are not described in any original documents.
9.	Claims 2-3, 11, and 12 recites the limitation "the load" in different areas of the claims.  There is insufficient antecedent basis for this limitation in the claim.

10.	Claims 11-15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not include any structure that can perform the claimed language. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter
11.	Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062. The examiner can normally be reached M-F 8-4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RINA I DUDA/Primary Examiner, Art Unit 2846